Per Curiam.
— This land is the plaintiff’s only on the assumption, that when Reber bought it in for taxes, he was agent or trustee of it for the plaintiff’s vendor. But we see no other evidence of it than that the plaintiff’s vendor had made an unsuccessful attempt to give the defendant a mortgage upon it by a pledge of the title papers. If he had had a valid mortgage against it without possession, it is not pretended that he would have been bound for the taxes, or bound to attend to the payment of them, and we are totally unable to comprehend how such a duty can arise from a fruitless attempt to create a mortgage.
Judgment affirmed.